Citation Nr: 1216231	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  07-07 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In August 2009, the Board denied the Veteran's claim.  Both the Veteran, through his attorney, and VA's Office of General Counsel timely filed a Joint Motion for Remand ("Joint Motion") with the United States Court of Appeals for Veterans Claims ("Court").  In February 2010, the Court granted the Joint Motion and vacated and remanded the Board's August 2009 decision.

In June 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that, although the Veteran was represented by the Veterans of Foreign Wars of the United States (VFW) following the Court's February 2010 decision granting the Joint Motion, he reappointed his attorney to represent him before VA and revoked VFW's appointment on a VA Form 21-22 which was received at the Board in March 2012.


FINDING OF FACT

The competent evidence shows that the Veteran's current obstructive sleep apnea  is not related to active service or any incident of service.



CONCLUSION OF LAW

Obstructive sleep apnea was not incurred in or aggravated by active service, to include as due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in March 2006, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the appellant to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for obstructive sleep apnea, to include as due to a service-connected disability.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under 
the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in July 2010 and in April 2011, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the March 2006 VCAA notice letter was issued prior to the August 2006 rating decision currently on appeal; thus, this notice was timely.  Because the appellant's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with his claims file.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all 
information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that his current obstructive sleep apnea is related to active service.  He also contends that his service-connected diabetes mellitus caused or contributed to his current obstructive sleep apnea.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Obstructive sleep apnea is not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

Service connection also may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition also is compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for obstructive sleep apnea, to include as due to a service-connected disability.  Although the Veteran does not contend - and the evidence does not show - that in-service herbicide exposure caused or contributed to his current obstructive sleep apnea, the Board is required to consider all possible theories of entitlement for service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  With respect to the theory that in-service herbicide exposure caused or contributed to the Veteran's obstructive sleep apnea, the Board 
observes in this regard that his service treatment records show that he contracted malaria and was treated for this disease while on active service in Vietnam.  The Veteran's DD Form 214 shows that he was awarded the Vietnam Service Medal, the Vietnam Campaign Medal, the Combat Infantryman's Badge, and the Purple Heart Medal.  This form also indicates that the Veteran served in Vietnam for 11 months and 26 days.  Because the Veteran's service treatment records and service personnel records (in this case, his DD Form 214) show that he had in-country duty in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309.  Although the Veteran presumably was exposed to herbicides while on active combat service in Vietnam, obstructive sleep apnea is not among the diseases for which service connection is available on a presumptive basis due to such exposure.  Id.  He also has not identified or submitted any competent evidence, to include a medical nexus, which relates his current obstructive sleep apnea to his acknowledged in-service herbicide exposure.  Thus, the Board finds that service connection for obstructive sleep apnea is not warranted on a presumptive service connection basis as due to herbicide exposure.  Id.

The Veteran also is not entitled to service connection for obstructive sleep apnea, to include as due to a service-connected disability.  Although the Veteran does not contend - and the competent evidence does not show - that his current obstructive sleep apnea is related to active service on a direct service connection basis, the Board again notes that it required to consider all theories of entitlement for service connection.  See 38 C.F.R. §§ 3.303, 3.304; see also Szemraj, 357 F.3d at 1371.  Although the Board acknowledges the Veteran's honorable combat service in Vietnam, he also does not contend - and the competent evidence also does not show - that his experiences in combat in Vietnam caused or contributed to his current 
obstructive sleep apnea.  The Veteran has contended throughout the pendency of this appeal that his service-connected diabetes mellitus caused or aggravated his current obstructive sleep apnea.  See 38 C.F.R. § 3.310.  The competent evidence does not support his assertions.  For example, a review of the Veteran's service treatment records does not show any complaints of or treatment for obstructive sleep apnea at any time during active service, including while he was on active combat service in Vietnam.  These records show instead that the Veteran was completely clinically normal at his pre-induction (or enlistment) and separation physical examinations.  The Veteran also denied any relevant pre-service or in-service medical history at both of these examinations.

The competent post-service evidence shows that, although the Veteran has been treated for obstructive sleep apnea since his service separation, it is not related to active service, including as due to a service-connected disability.  For example, following a VA sleep study in July 2004, the impression was mild obstructive sleep apnea.  

On VA outpatient treatment in August 2004, the Veteran complained of excessive daytime somnolence and snoring with apneas during sleep.  A history of mild obstructive sleep apnea was noted.  Physical examination showed no adenopathy in the neck, a slightly enlarged nose, a clear chest to auscultation bilaterally, and a regular heart rate and rhythm with no murmurs, gallops, or rubs.  An echocardiogram (EKG) showed normal left ventricular wall motion and an ejection fraction of 65 percent.  A chest x-ray showed a normal heart in size and shape and no active pulmonary disease.  The assessment included obstructive sleep apnea.

In April 2005, the Veteran's complaints included difficulty sleeping in bed due to back pain and leg pain and snoring.  He denied daytime sleepiness or taking naps.  He reported that he usually fell asleep on the couch at 6 p.m. and woke up at 10 p.m. and then went to sleep in his bed.  He also reported soft occasional snoring overnight while sleeping.  He further denied being told that he stopped breathing, snorted, or gasped for air while sleeping.  Physical examination showed he was 
obese and not in any respiratory distress, narrowed nostrils, an enlarged uvula, a short neck, a regular heart rate and rhythm, and a clear chest to auscultation.  The assessment was mild sleep apnea, not on treatment, "having difficulty in maintaining sleep secondary to pain due to arthritis."

Following VA sleep study in May 2005, the impression was moderate obstructive sleep apnea.

On VA outpatient treatment in November 2005, the Veteran reported that he had been using a bi-level (biphasic) positive airway pressure (BiPAP) machine 5-6 hours at night.  He denied experiencing excessive daytime somnolence after using the BiPAP machine.  Physical examination showed a thick and long uvula, a clear chest to auscultation, and a regular heart rate and rhythm.  The impression was obstructive sleep apnea on BiPAP.

In June 2006, a VA examiner stated that she had reviewed the Veteran's claims file along with his electronic VA medical records.  This VA examiner opined that, based on a review of the claims file, the Veteran's obstructive sleep apnea was not caused by or a result of his service-connected diabetes mellitus.  The VA examiner's rationale was that a review of the medical literature "reveals that diabetes mellitus is not listed as a factor at all in the pathophysiology of the condition sleep apnea.  Additionally, diabetes mellitus is not listed as a complication of sleep apnea."

On VA ear, nose, and throat (ENT) consult in July 2006, the Veteran stated that he was not having trouble with his Continuous Positive Airway Pressure (CPAP) machine.  A long history of "mouth breathing" was noted.  The assessment included obstructive sleep apnea "doing well with CPAP."

In July 2009, the Veteran, through his service representative, submitted a copy of an article from The Chest Journal dated in October 2006 entitled, "The Association Between Obstructive Sleep Apnea And The Complications Of Diabetes Mellitus."

On VA outpatient treatment in September 2009, the Veteran denied all active complaints.  A history of obstructive sleep apnea was noted.  The Veteran was "excessively sleepy today" and reported having trouble using his CPAP machine.  Physical examination showed he was sleepy but oriented times 3, anicteric sclera, a clear chest to auscultation bilaterally, and a regular heart rate and rhythm with no murmurs, rubs, or gallops.  The assessment included obstructive sleep apnea.

In April 2010, the Veteran's complaints included dyspnea on exertion "(starting this morning)."  The Veteran denied any chest pain, dizziness, and reported gaining 4 pounds in the previous month.  Physical examination was unchanged from September 2009.  The impressions included obstructive sleep apnea with "sleep improving.  Doing better at wearing the CPAP machine."

In October 2010, the VA examiner who had provided the June 2006 opinion concerning the contended causal relationship between the Veteran's obstructive sleep apnea and service-connected diabetes mellitus stated that she had reviewed the Veteran's claims file again, including the October 2006 article concerning the contended causal relationship between obstructive sleep apnea and diabetes mellitus which was submitted in July 2009.  Following this review, the VA examiner opined that it was not as least as likely as not that the Veteran's currently diagnosed obstructive sleep apnea was the result of his service-connected diabetes mellitus.  This examiner's rationale was: 

The article that the Veteran presented documents that obstructive sleep apnea syndrome and diabetes are commonly encountered diseases, each with a substantial risk of morbidity and mortality.  However, this article does not find that diabetes mellitus causes or results in the condition of sleep apnea.  It did suggest possibly the presence of obstructive sleep apnea  syndrome may increase the risk of insulin resistance and type 2 diabetes, however, this was not definitively found.


This examiner also stated that she stood by her earlier negative nexus opinion in June 2006.  She noted that the Veteran's obesity "appears to be the underlying contributing risk factor for his development of both type 2 diabetes mellitus as well as obstructive sleep apnea.  This examiner also noted that the article submitted in July 2009 "does not say how nor whether there is a cause-effect relationship between diabetes and obstructive sleep apnea."  This examiner opined that "the most likely reason that both obstructive sleep apnea and diabetes [have] occurred in [the Veteran] is due to the common risk factor of obesity which makes both conditions worse as the weight increases as it obviously did at the onset of both conditions."  She also opined that the article submitted in July 2009 "does not support a cause [and] effect relationship between diabetes mellitus and sleep apnea syndrome as the article only addressed that obstructive sleep apnea syndrome may contribute to diabetes mellitus complications."

On VA examination in November 2010, the Veteran's complaints included shortness of breath.  The VA examiner reviewed the Veteran's claims file, including his service treatment records, post-service VA treatment records, and the article submitted in July 2009.  The Veteran reported that he used a CPAP machine "at night once a week for 15-30 minutes.  He further explained that when he becomes short of breath, he uses it for 15-20 minutes once or twice per week."  He denied any snoring or daytime sleepiness.  The VA examiner stated that a review of the Veteran's VA treatment records showed that he had not returned for additional follow-up on his obstructive sleep apnea since 2008.  The Veteran reported dyspnea on moderate exertion.  He denied any history of paroxysmal nocturnal dyspnea.  Physical examination showed a regular heart rate and rhythm and decreased breath sounds bilaterally.  A chest x-ray showed a normal heart size, normal pulmonary vascular markings, and clear lungs.  Pulmonary function testing showed a mild obstructive ventilatory impairment.  The VA examiner opined that the Veteran's obstructive sleep apnea was not permanently aggravated by his service-connected diabetes mellitus.  The rationale was that the Veteran's diabetes mellitus actually had improved with treatment.  The VA examiner stated that the Veteran's 
obstructive sleep apnea "is more likely aggravated by the Veteran's non-compliance with use of the BiPAP."  This examiner also stated that the article submitted in July 2009 "indicates that there is a statistical association between diabetes and sleep apnea, not a causal relationship.  Additionally, the study sample of the article was too small to be statistically significant."  The diagnosis was stable sleep apnea and non-compliance with treatment.

A review of the Veteran's SSA records, which were date-stamped as received by the RO in April 2011, shows that he is receiving SSA disability benefits for schizophrenia and diabetes mellitus.  These records largely consist of duplicates of his post-service VA outpatient treatment records and examination reports.

The Board acknowledges the Veteran's lay assertions that his obstructive sleep apnea is related to active service, including as secondary to his service-connected diabetes mellitus.  The competent evidence does not establish an etiological relationship between the Veteran's current obstructive sleep apnea and active service or any incident of service, however.  The Veteran had no complaints of or treatment for obstructive sleep apnea at any time during active service.  Following service separation in January 1968, it appears that the Veteran first complained of obstructive sleep apnea in approximately July 2004, or more than 36 years later.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  It also appears that, after being treated for obstructive sleep apnea beginning in 2004 and being given a CPAP machine for use while sleeping overnight, the Veteran did not pursue further treatment for his obstructive sleep apnea after 2008.  The post-service evidence also suggests that the Veteran's obstructive sleep apnea may be due to arthritis (as seen on VA outpatient treatment in April 2005) and not to active service or any incident of service.  This evidence further suggests that, following treatment, the Veteran's obstructive sleep apnea had improved and his daytime sleepiness had resolved.  For example, following the Veteran's most recent VA examination for sleep apnea in November 2010, the VA examiner concluded 
that the Veteran's obstructive sleep apnea was stable although he was not compliant with the treatment regimen prescribed to treat this disability.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that his current obstructive sleep apnea is related to active service.  Thus, the Veteran is not entitled to service connection for obstructive sleep apnea on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304. 

The Veteran finally is not entitled to service connection for obstructive sleep apnea as secondary to a service-connected disability.  The Veteran has contended specifically that his service-connected diabetes mellitus caused or aggravated his current obstructive sleep apnea.  The Board acknowledges that the Veteran, through his service representative, submitted an article in July 2009 in support of his secondary service connection claim for obstructive sleep apnea.  Both parties to the Joint Motion suggested that it was critical for the Board to have this article reviewed by the AOJ in the first instance prior to adjudicating the Veteran's claim.  See Joint Motion dated February 3, 2010, at pp. 2.  The Board complied with this remand directive in its own June 2010 remand and directed that the RO/AMC submit this article for review by appropriate VA clinicians when they were asked to address the contended causal relationship between the Veteran's obstructive sleep apnea and his service-connected diabetes mellitus.  This review occurred in October and November 2010 (as outlined above).  

The Board observes in this regard that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998).  The medical article submitted in July 2009 was not accompanied by the opinion of any medical expert linking the Veteran's current obstructive sleep apnea to active service or any incident of service, to include his service-connected diabetes mellitus.  Thus, the medical article submitted by the 
Veteran is insufficient to establish the medical nexus opinion required for causation.  See Sacks, 11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Both the October and November 2010 VA examiners also provided detailed discussion in their examination reports of why the article submitted in July 2009 did not support the Veteran's assertions regarding the contended causal relationship between his obstructive sleep apnea and his service-connected diabetes mellitus.  The 2009 VA examiner pointed out that in the medical article did suggest a possible presence of obstructive sleep apnea syndrome may increase the risk of insulin resistance and type 2 diabetes, although this connection was not definitively found.  The 2010 VA examiner pointed out that the Veteran's diabetes mellitus had actually improved with treatment [of the sleep apnea].  

The VA examiner specifically determined in October 2010 that the Veteran's obstructive sleep apnea was not related to his service-connected diabetes mellitus.  She also confirmed her earlier negative nexus opinion provided in June 2006.  A different VA examiner reached the same conclusion regarding the contended etiological relationship between the Veteran's obstructive sleep apnea and his service-connected diabetes mellitus.  Although a review of the Veteran's SSA records shows that he is receiving SSA disability benefits for diabetes mellitus, the Board observes that service connection already is in effect for this disability.  More importantly, there is nothing in the Veteran's SSA records which supports his assertions regarding the contended causal relationship between his current obstructive sleep apnea and his service-connected diabetes mellitus.   And the Board is not bound by any determination of SSA.  The Veteran further has not identified or submitted any competent evidence, to include a medical nexus, which relates his obstructive sleep apnea to a service-connected disability.  In summary, the Board finds that service connection for obstructive sleep apnea, to include as due to a service-connected disability, is denied.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or 
symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of obstructive sleep apnea have been continuous since service.  He asserts that he continued to experience symptoms relating to obstructive sleep apnea (daytime sleepiness and snoring) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of obstructive sleep apnea after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of obstructive sleep apnea since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of obstructive sleep apnea.  Specifically, the service separation examination report reflects that the Veteran was examined and he was completely clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to obstructive sleep apnea for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1968) and initial reported symptoms related to obstructive sleep apnea in approximately 2004 (a 36-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including malaria, a gunshot wound of the chest, and paranoid schizophrenia (all beginning in 1970).  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to obstructive sleep apnea.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran filed VA disability compensation claims for service connection for malaria, a gunshot wound of the chest, and for paranoid schizophrenia in 1970, approximately 2 years after his service separation, but did not claim service connection for obstructive sleep apnea or make any mention of any relevant symptomatology.   He did not claim that symptoms of this disorder began in (or soon after) service until he filed his current VA disability compensation claim in October 2005.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for obstructive sleep apnea, to include as due to a service-connected disability, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


